Citation Nr: 1210535	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-22 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for lipoma of the back, claimed as a lump on the back.  

2.  Entitlement to service connection for lipoma of the back, claimed as a lump on the back.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988 and from November 2001 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Indianapolis, Indiana  Department of Veterans Affairs (VA) Regional Office (RO).  

In the July 2007 rating decision, the RO denied reopening the Veteran's claim for service connection for lipoma of the back, claimed as a lump on the back, finding that no new and material evidence had been received.  The Veteran filed a notice of disagreement (NOD) in August 2007 and was provided a statement of the case (SOC) in July 2008.  He submitted a timely substantive appeal, via a VA form 9, in July 2008.  

This case was previously remanded by the Board in September 2010 for additional development.  

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for lipoma of the back, claimed as a lump on the back.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for lipoma of the back, claimed as a lump on the back, has been received before it can address this matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to lipoma of the back as encompassing the two issues listed on the title page.



FINDINGS OF FACT

1.  In an unappealed rating decision of May 2006, the RO denied service connection for lipoma of the back, claimed as a lump on the back; this decision is final.

2.  The evidence added to the record since the May 2006 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for lipoma of the back, claimed as a lump on the back.  

3.  The satisfactory and probative evidence of record demonstrates that a lipoma of the mid-back, status post excision, was incurred during active service.  


CONCLUSIONS OF LAW

1.  Subsequent to the final May 2006 rating decision, new and material evidence has been presented to reopen the claim of service connection for lipoma of the back, claimed as a lump on the back.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).

2.  The criteria for the establishment of service connection for lipoma of the mid-back, status post excision, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

1.  New and Material Evidence

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for lipoma of the back, claimed as a lump on the back, in a May 2006 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1131, 1110; 38 C.F.R. § 3.303.

Analysis 

The evidence of record at the time of the May 2006 RO decision included service treatment reports and a VA examination.  Service treatment reports demonstrated that a lipoma of the right upper-mid back, below the scapula, was noted in October 2004.  In a January 2006 VA examination, the Veteran reported the date of onset of his lipoma was two years earlier and his wife had reported noticing a small lump on his back which had been slowly growing and was occasionally painful.  The Veteran was diagnosed with a tumor consistent with lipoma.  

The new evidence of record submitted after the May 2006 RO decision includes VA outpatient treatment reports which reflect that the Veteran had the lipoma on his back removed in August 2007 and was seen afterward for complaints of swelling and soreness at the surgical site in the same month.  At this time, it was noted that he had a closed surgical wound on the right upper back with fluid noted around.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's lipoma of the back and relates to unestablished facts that are necessary to substantiate his claim for service connection for lipoma of the back, claimed as a lump on the back.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes VA outpatient treatment reports which indicate a continuity of this disability, which was initially noted in service and had been removed with subsequent residuals of soreness and swelling.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final May 2006 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for lipoma of the back, claimed as a lump on the back.  Therefore, the Veteran's claim for service connection for lipoma of the back, claimed as a lump on the back, is reopened.  See 38 C.F.R. § 3.156(a).

2.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

As noted above, service treatment reports demonstrated that a lipoma of the right upper-mid back, below the scapula, was noted in October 2004.  

In a January 2006 VA examination, the Veteran reported the date of onset of his lipoma was two years ago, and his wife had reported noticing a small lump on his back which had been slowly growing and occasionally painful.  The Veteran was diagnosed with a tumor consistent with lipoma.  

VA outpatient treatment reports from May 2006 to June 2008 reflect that the Veteran had the lipoma on his back removed in August 2007 and was seen afterward for complaints of swelling and soreness at the surgical site in the same month.  At this time, it was noted that he had a closed surgical wound on the right upper back with fluid noted around.  

After a careful review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for a lipoma of the mid-back, status post excision.  In this regard, the Board notes that a lipoma of the right upper mid back, below the scapula was initially noted in October 2004.  The post-service medical and lay evidence of record demonstrates the continued presence of a lipoma of the back, and the surgical removal of the lipoma of the back during the pendency of the current claim on appeal.  Post-service treatment reports also reflect potential post-excision residuals.  Thus, the Board finds that the satisfactory lay and medical evidence of record demonstrates that the Veteran's lipoma of the mid-back, status post excision, was incurred during his active service.  

Thus, as the evidence supports the Veteran's claim, service connection for lipoma of the mid-back, status post excision, is warranted.  


ORDER

New and material evidence having been received, the claim for service connection for lipoma of the back, claimed as a lump on the back, is reopened, and service connection for lipoma of the mid-back, status post excision, is granted.  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


